 

Exhibit 10.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verra Mobility

Annual Incentive Bonus Plan

 

Effective August 13, 2018, for Plan year January 1, 2018 through December 31,
2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

1

 

 

 

 

--------------------------------------------------------------------------------

 

PURPOSE

 

The Verra Mobility Corporation Annual Incentive Bonus Plan (the “Plan”) is an
annual incentive compensation plan intended to motivate and reward selected
employees in leadership or key positions with an annual incentive opportunity to
achieve certain performance goals of Verra Mobility Corporation (the “Company”
or “Verra Mobility”).  The Plan replaces and supersedes, in all respects, the
ATS 2018 Annual Incentive Bonus Plan.

 

ELIGIBILITY

 

Eligibility to Participate

 

General.  An employee is eligible to participate in the Plan if he or she (i) is
employed by the Company or a Verra Mobility direct or indirect subsidiary and,
in each case, is not covered by a Collective Bargaining Agreement; (ii) is
classified by the Company as an exempt employee for Federal Labor Standards Act
purposes, (iii) does not participate in a different Verra Mobility incentive or
commission plan and (iv) is approved as a participant by the Company’s Chief
People Officer (“CPO”) and Chief Executive Officer (“CEO”) for participation in
the Plan for the applicable Plan Year (as applicable, a “Participant”).    

 

Part Year Participation.  If an employee becomes eligible to participate in the
Plan during the Plan Year due to promotion or otherwise (as opposed to the
beginning of the Plan Year), such Participant may be entitled to a pro rata
portion of any annual incentive bonus opportunity based on the period of time
after he or she began participating in the Plan.  If during the Plan Year a
Participant becomes ineligible to participate in the Plan, the employee may be
eligible to receive a pro rata payment of any annual incentive bonus opportunity
based on the period of time before he or she became ineligible to participate in
the Plan, provided that the employee remains employed by the Company or its
director or indirect subsidiaries on the Payment Date (as defined below) and the
other required criteria to receive an annual incentive bonus are met.

 

Eligibility to Receive Payment -- To be eligible to receive any payment under
the Plan, a Participant must be employed by the Company on both the last day of
the Plan Year and the date on which the Company actually pays incentive bonuses
under the Plan for the prior Plan Year (the “Payment Date”).  However, if the
Company terminates a Participant’s employment without cause (as determined by
the Company in its sole discretion) after the end of the relevant Plan Year but
before the Payment Date, the Company may, in its sole discretion, pay all or a
pro rata portion of the Participant’s annual incentive bonus for that relevant
Plan Year.  Any termination of employment before the Payment Date disqualifies
the Participant from receiving any payment under this Plan (with the exception
discussed in the prior sentence).

 

ANNUAL INCENTIVE BONUS CRITERIA

 

General -- A Participant’s annual incentive bonus opportunity will be based on
the following components:

 

•

50% will be based on the achievement against the Company-wide Adjusted EBITDA
target (the “Corporate EBITDA” component); and

 

•

50% will be based on individual performance.

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

2

 

 

 

 

--------------------------------------------------------------------------------

 

 

Subject to the Bonus Pool Cap described below, the Corporate EBITDA component of
a Participant’s annual incentive bonus may be calculated up to 150% (based on
actual performance against target, as shown in Exhibit 1), and the individual
performance/goal component may be calculated up to 150%.  In no event may a
Participant receive more than 150% of his or her total annual Target Bonus.

 

Determination of Corporate EBITDA Criteria – During the first quarter of the
Plan Year, or as reasonably practical thereafter (or after any amendment to the
Plan), the Corporate EBITDA target will be determined by the Company’s Chief
Financial Officer and approved by the CEO and communicated to Participants.  

 

EBITDA Performance Threshold – No payments under the Plan will be made unless
the actual level of Corporate EBITDA performance for the Plan Year equals or
exceeds 85% of the Corporate EBITDA target for such Plan Year (the “EBITDA
Threshold”).  See Exhibit 1.  If the EBITDA Threshold is not met, no amounts
will be paid to any Participant under this Plan.

 

Determination of Individual Performance/Goals -- A non-ELT Member’s individual
performance shall be initially determined by the Participant’s supervisor, and
is subject to the CEO’s approval and discretion.  With respect to ELT members,
the Participant’s individual performance shall be determined by the CEO in his
or her discretion, except with respect to the CEO.  The CEO’s individual
performance shall be determined by the Company’s board of directors (or its
authorized designee) in their discretion.    

 

PAYMENTS UNDER THE PLAN

 

Participant’s Target Annual Incentive Bonus Opportunity -- A Participant’s
annual incentive bonus opportunity is determined based on a percentage of his or
her annual base salary paid during the Plan Year (“Target Bonus”), which Target
Bonus will be communicated to each Participant during the first quarter of a
Plan Year (or, for new hires or transfers into eligible positions during the
year, at or around the time of such eligibility) or after any amendment to the
Plan. Notwithstanding the above, in the event of a Corporate Event (as discussed
below), the Company may, in its discretion, decide to use a Participant’s
annualized base salary to calculate payments under this Plan.

 

Final Approval of Incentive Bonuses -- All amounts paid to Participants under
the Plan must be approved by the CEO prior to payment, except that the CEO’s
annual incentive bonus shall be approved by the Company’s board of directors (or
its authorized designee).

 

Bonus Pool Cap -- The total amount of the Bonus Pool payable to all Participants
shall be calculated by multiplying the payout percentage of the Corporate EBITDA
Target Attainment (as shown in Exhibit 1) by the aggregate amount of all
Participants’ Target Bonuses.  For example, if the aggregate amount of the
Target Bonuses for all Participants equals $1M, and if the Company obtains 95%
of its Adjusted EBITDA target (which corresponds to an 83.33% payout of the
Corporate EBITDA component), the total Bonus Pool may not exceed
$833,333.00.  In no event may the aggregate Bonuses paid under the Plan exceed
the total amount of the Bonus Pool.

 

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

3

 

 

 

 

--------------------------------------------------------------------------------

 

Payment Date -- Subject to all other requirements of this Plan, the Payment Date
shall be after the Company’s books are closed for the fiscal year, but no later
than March 15 of the year following the year for which the incentive bonus was
earned.

 

Tax Withholding -- All payments made under the Plan are subject to appropriate
federal, state and local withholding and any other deductions required by
applicable law.  Payments will generally be taxed as supplemental wages, rather
than at the wage withholding rate on regular wages.

 

401(k) Deferrals on Payments -- Unless otherwise specified in the Company 401(k)
plan, Participants will have their regular 401(k) deduction withheld from
amounts paid under the Plan according to each Participant’s 401(k) election as
in effect on the Payment Date, subject to the applicable annual maximum
contribution limit and other applicable terms of the 401(k) plan.  If a
Participant wishes to change the amount withheld from any payment under the Plan
to the Participant’s 401(k) account from the Participant’s then-current 401(k)
election, it is the Participant’s responsibility to timely designate how much,
if any, additional (or reduced) 401(k) contribution should be withheld from any
incentive payment.

 

OTHER IMPORTANT INFORMATION ABOUT THE PLAN

 

Plan Year -- The Plan Year begins January 1 and ends the following December 31
of each calendar year.

 

Adjusting Performance Criteria -- The Company shall have the absolute and
discretionary right to adjust the annual incentive bonus criteria, or to exclude
items from the calculation of any achieved targets, during a Plan Year if it
determines that external changes or other business conditions require changes to
be made. Any such adjustment shall apply to all Plan Participants.

 

Corporate Event -- In the event of a merger, consolidation, plan of exchange,
acquisition of property or stock, split-up, spin-off, reorganization or
liquidation, any sale, lease, exchange or other transfer (in one transaction or
a series of transactions) of all, or substantially all, the assets of the
Company, the Company will select, prior to the consummation of the transaction,
one of the following alternatives: this Plan: (a) shall remain in effect in
accordance with its terms; (b) shall remain in effect in accordance with its
terms, but shall be assumed by the surviving corporation; (c) will terminate,
along with any future accruals, as of the consummation of the transaction and
all payments under this Plan shall be pro-rated based upon the number of days
that have elapsed in the Plan Year up to the date of the Corporate Event,
calculated based on the attainment of performance criteria as of the transaction
date, and paid within 30 days after the closing of the transaction or (d) will
terminate, and all payments will be made to Plan Participants based on each
Participant’s annualized base salary (i.e., not on a pro rata basis, but rather
a full year basis), calculated based on the attainment of performance criteria
as of the transaction date, and paid within 30 days after the closing of the
transaction.

 

Severability -- In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not be included.

 

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

4

 

 

 

 

--------------------------------------------------------------------------------

 

Amendment/Termination -- The Company may, from time to time, amend, suspend, or
terminate in whole or in part, and if suspended or terminated, may reinstate,
any or all of the provisions of the Plan.  The Company also has the sole and
absolute discretion to determine the standard or formula pursuant to which the
performance criteria and each Participant’s annual incentive bonus shall be
calculated, whether all or any portion of the bonus so calculated will be paid,
and the specific amount, if any, to be paid to each Participant.  The Company
reserves the sole and absolute right to interpret the Plan.  Any exceptions to
this Plan document must be approved in writing by both the CEO and the CPO prior
to communication to any Participant.

 

No Continued Right to Employment -- Neither the establishment of the Plan, nor
the provision for or payment of any amounts hereunder, nor any action of the
Company shall be held or construed to confer upon any Participant or other
person or entity any legal right to receive, or possess any interest in, an
incentive bonus payment, or any legal right to be continued in the employ of the
Company for any particular period of time.  Participation in the Plan does not
change the “at will” nature of a Participant’s employment with the Company.

 

Applicable Law -- All questions pertaining to the construction, regulation,
validity, and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Arizona. This Agreement will be
construed in accordance with, and any dispute or controversy arising from any
breach or asserted breach of this Agreement will be governed by, the laws of the
State of Arizona without reference to principles of conflicts of law thereof. In
the event of any proceeding to enforce any provision of this Agreement, the
prevailing party shall recover its attorneys’ fees, expenses, and costs of
investigation.

 

Code Section 409A -- The benefits provided under this Plan shall be paid in such
a manner to satisfy the short-term deferral exception to the application of Code
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  To
the extent that those benefits become subject to Section 409A of the Code, the
terms of this Plan shall be construed and administered in a manner calculated to
meet the requirements of Section 409A, or an exception thereto, and all
applicable guidance, rulings and regulations. To the extent a provision of the
Plan is contrary to or fails to address the minimum requirements of Section 409A
of the Code and all applicable guidance, rulings and regulations, the Company
may, in its sole discretion take such steps as it deems reasonable to provide
the coverage or benefits provided  under the Plan so as to comply with Section
409A of the Code and all applicable guidance rulings and regulations; provided,
however, that any and all tax liability and penalties resulting from
non-compliance with Section 409A of the Code shall remain the employee’s sole
responsibility. Nothing in this Agreement shall be construed as a guarantee of
any particular tax treatment to Employee. Employee shall be solely responsible
for the tax consequences with respect to all amounts payable under this
Agreement, and in no event shall the Company have any responsibility or
liability if this Agreement does not meet any applicable requirements of Section
409A.

 

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

5

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1 – CORPORATE EBITDA Target for 2018 and Pay Calculation Schedule

 

The Adjusted EBITDA Annual Target for 2018 is $197M

 

The Corporate EBITDA component is calculated based upon the following schedule:

 

% of EBITDA

Target Goal Achieved

Financial Payout % of EBITDA component

Less than 85

No Incentive Payment

85

50.00

86

53.33

87

56.67

88

60.00

89

63.33

90

66.67

91

70.00

92

73.33

93

76.67

94

80.00

95

83.33

96

86.67

97

90.00

98

93.33

99

96.67

100

100.00

101

102.50

102

105.00

103

107.50

104

110.00

105

112.50

106

115.00

107

117.50

108

120.00

109

122.50

110

125.00

111

127.50

112

130.00

113

132.50

114

135.00

115

137.50

116

140.00

117

142.50

118

145.00

119

147.50

120

150.00

No Additional Payout Above This

 

 

 

 

Verra Mobility Annual Bonus Plan 2018

PRIVATE

 

 

6

 

 

 

 